
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1635
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Murphy of New
			 York submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of an
		  annual National Yellow Ribbon Day.
	
	
		Whereas the yellow ribbon is often worn on clothing or
			 tied around a tree in the front yard of a home as a widely recognized symbol of
			 support for our Nation’s troops;
		Whereas the yellow ribbon unites communities across
			 America in support of our Nation’s troops and their families;
		Whereas the yellow ribbon recognizes the sacrifices and
			 dedication of the United States military;
		Whereas, on April 9, 2004, United States Army Staff
			 Sergeant Keith Matthew Matt Maupin became the first Prisoner of
			 War in Operation Iraqi Freedom; and
		Whereas the State of New York has officially recognized
			 April 9 as annual Yellow Ribbon Day, reminding the American
			 people of the powerful symbolism associated with the yellow ribbon: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 supports the goals and ideals of an annual National Yellow Ribbon
			 Day.
		
